Case 1:21-cv-00086-JAO-KJM Document 8 Filed 02/17/21 Page 1 of 3               PageID #: 79




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 WAILA SARCEDO,                                  CIVIL NO. 21-00086 JAO-KJM

               Plaintiff,                        ORDER REMANDING CASE

        vs.

 ERIN ASATO, et al.

               Defendants.


                             ORDER REMANDING CASE

       Pro se Plaintiff Waila Sarcedo (“Plaintiff”) “removed” this case from the

 Family Court of the First Circuit, State of Hawai‘i on February 11, 2021. This

 case must be remanded for lack of subject matter jurisdiction. See 28 U.S.C.

 § 1447(c).

       Under 28 U.S.C. § 1441, a defendant may remove a civil action brought in a

 state court to federal district court if the district court has original jurisdiction. See

 Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 679-80 (9th Cir. 2006).

 “Removal . . . statutes are ‘strictly construed,’ and a ‘defendant seeking removal

 has the burden to establish that removal is proper and any doubt is resolved against

 removability.’” Hawaii ex rel. Louie v. HSBC Bank Nevada, N.A., 761 F.3d 1027,

 1034 (9th Cir. 2014) (quoting Luther v. Countrywide Home Loans Serv. LP, 533
Case 1:21-cv-00086-JAO-KJM Document 8 Filed 02/17/21 Page 2 of 3            PageID #: 80




 F.3d 1031, 1034 (9th Cir. 2008)); Hunter v. Phillip Morris USA, 582 F.3d 1039,

 1042 (9th Cir. 2009) (“The ‘strong presumption against removal jurisdiction means

 that the defendant always has the burden of establishing that removal is proper,’

 and that the court resolves all ambiguity in favor of remand to state court.”

 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)));

 Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). Courts

 should presume that a case lies outside the limited jurisdiction of the federal courts.

 See Hunter, 582 F.3d at 1042.

          As best the Court can discern, Plaintiff is attempting to remove a 2018

 family court case concerning the termination of her parental rights with a trial date

 of March 22, 2021.1 ECF No. 1 at 13–14. Although Plaintiff has not identified the

 legal bases entitling her to removal, it is improper under § 1441. First, the limited

 record before the Court suggests that Plaintiff is not a “defendant” in the family

 court proceedings.2 Id. Section 1441 expressly limits the right of removal to

 defendants. See 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court

 of which the district courts of the United States have original jurisdiction, may be



 1
   In her initial filing, she also asserts claims against Defendants in support of her
 removal and identifies herself as a plaintiff. ECF No. 1 at 2–4. Removal is not the
 proper mechanism to present such claims which, if anything, could potentially be
 the subject of a separate lawsuit.
 2
     The case caption is “In the Interest of [minor children].” ECF No. 1 at 13.
                                             2
Case 1:21-cv-00086-JAO-KJM Document 8 Filed 02/17/21 Page 3 of 3              PageID #: 81




 removed by the defendant or the defendants.”); see also 28 U.S.C. § 1446

 (discussing requirements for defendants wishing to remove civil actions from state

 courts to federal court).

        Moreover, federal courts do not have original jurisdiction over family court

 proceedings concerning parental rights. See Caterpillar Inc. v. Williams, 482 U.S.

 386, 392 (1987) (“Only state-court actions that originally could have been filed in

 federal court may be removed to federal court by the defendant. Absent diversity

 of citizenship, federal-question jurisdiction is required.” (footnotes omitted)). For

 these reasons, removal is improper.3 The Court accordingly remands the case for

 lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                        CONCLUSION

        Based on the foregoing, the Court REMANDS this case to the Family Court

 of the First Circuit, State of Hawai‘i.

        IT IS SO ORDERED.

        DATED:         Honolulu, Hawai‘i, February 17, 2021.




 Civil No. 21-00086 JAO-KJM; Sarcedo v. Asato, et al.; ORDER REMANDING CASE


 3
   Plaintiff also failed to comply with § 1446’s procedural requirements, but it is
 unnecessary to address the deficiencies because jurisdiction is lacking.

                                                 3
